[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Memorandum Filed September 12, 1996
Anthony Sinchak, the defendant, comes before this court seeking, for purposes of his appeal, the unsealing of four exhibits sealed by this court at trial.1 The State objects to the unsealing of only one of the four exhibits. That exhibit (Ex. 51), subpoenaed by the defendant during the jury trial, contains the entire investigatory file of the Waterbury Police Department related to the charges in this case. Sinchak has perfected an appeal of his convictions in this matter to the Connecticut Supreme Court (Docket Number 15332).
A preliminary issue to be addressed is whether this court has procedural authority to entertain the defendant's motion. At oral argument, September 12, 1996, counsel for both parties claimed that this court has such authority, although the case is on appeal to the Connecticut Supreme Court. This court disagrees.
Practice Book § 4183 states in relevant part that "[t]he supervision and control of the proceedings on appeal shall be in the court having appellate jurisdiction from the time the appeal is filed, or earlier, if appropriate . . ." (Emphasis added.) See C. Tait, Connecticut Appellate Practice and Procedure § 5.11 (2d Ed. 1993); W. Maltbie, Connecticut Appellate Procedure § CT Page 5378 269-70 (2d Ed. 1957) (interpreting Practice Book, 1951, § 435, the predecessor of § 4183).
In view of Practice Book § 4183, this court is of the opinion that the defendant's motion to unseal the exhibits ought be filed in the Connecticut Supreme Court. Therefore, the motion is denied without prejudice.